EXAMINER’S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Gerald Stevens on 8/18/2022.

The application has been amended as follows: 
Claim 1 (currently amended):  A multiplexer comprising:
a common terminal;
a first terminal;
a second terminal;
a third terminal;
a first transmission filter disposed between the common terminal and the first terminal and using a transmission band of a first frequency band as a pass band;
a first reception filter disposed between the common terminal and the second terminal and using a reception band of the first frequency band as the pass band;
a second transmission filter disposed between the common terminal and the third terminal and using a transmission band of a second frequency band different from the first frequency band as the pass band; and
a multilayer substrate including a first main surface and a second main surface and including a multilayer body including a plurality of dielectric layers on which conductive patterns are provided; wherein
the first transmission filter includes:
a first parallel-arm resonator connected between a first path between the common terminal and the first terminal and a first parallel-arm terminal; and
a second parallel-arm resonator connected between the first path and a second parallel-arm terminal;
the second transmission filter includes:
a third parallel-arm resonator connected between a second path between the common terminal and the third terminal and a third parallel-arm terminal; and
a fourth parallel-arm resonator connected between the second path and a fourth parallel-arm terminal;
the multilayer substrate includes the first parallel-arm resonator, the second parallel-arm resonator, the third parallel-arm resonator, and the fourth parallel-arm resonator, which are surface-mounted on the first main surface;
the second parallel-arm terminal and the third parallel-arm terminal are commonly connected to one ground pattern disposed on a top surface of any dielectric layer of the plurality of dielectric layers from the first main surface to an n-th dielectric layer of the multilayer substrate where n [[in]] is a natural number; and
the first parallel-arm terminal and the fourth parallel-arm terminal are not connected to any ground pattern disposed on the top surface of the plurality of dielectric layers from the first main surface to the n-th dielectric layer of the multilayer substrate.

Claim 2 (currently amended):  The multiplexer according to Claim 1, wherein the first parallel-arm terminal and the fourth parallel-arm terminal are commonly connected to a groundpattern disposed on a top surface of 

Claim 12 (currently amended):  The communication apparatus according to Claim 11, wherein the first parallel-arm terminal and the fourth parallel-arm terminal are commonly connected to a groundpattern disposed on a top surface of 

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest references, Mazotta US 11,108,379, Nishikawa US 10,873,352, Yamauchi US 10,580,750, Caron US 10,367,475, Onodera US 9,929,770, Kuwahara US 9,887,686, Yasuda US 9,680,446, Mori US 9,160,304, Tsurunari US 9,083,314, Korden US 7,944,325, each discloses multiplexer comprising a first filter on a first path; a second filter on a second path; a first and second am resonators connected between the first path and a first and second parallel arm terminals respectively; a third and fourth parallel arm resonators between a second path and a third and fourth parallel arm terminals respectively; but does not explicitly disclose the second parallel-arm terminal and the third parallel-arm terminal are commonly connected to one ground pattern disposed on a top surface of any dielectric layer of the plurality of dielectric layers from the first main surface to an n-th dielectric layer of the multilayer substrate where n is a natural number; and the first parallel-arm terminal and the fourth parallel-arm terminal are isolated from each other on not connected to any ground pattern disposed on the top surface of the plurality of dielectric layers from the first main surface to the n-th dielectric layer of the multilayer substrate, nor would it have been obvious to combine the prior art of record thus the claims are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The corrected Notice of Allowability is for the correction of the amendment of “grounded pattern” to --ground pattern-- in claim 1 second to last paragraph.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN WONG whose telephone number is (571)272-3238. The examiner can normally be reached M-F: 10am - 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Donovan Lincoln can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.W/Examiner, Art Unit 2843                                                                                                                                                                                             
/Samuel S Outten/Primary Examiner, Art Unit 2843